Title: To John Adams from François Adriaan Van der Kemp, 10 November 1816
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Olden barneveld 4
 Nov. 1816.


 I mentioned in a former letter, that Monticello’s Philosopher, desired in one of his Letters, that I might undertake, to write the life of J. C. and that I would endeavor to chalk out its outlines—which I would Submit to your considerations. Having hurted my leg through carelessnes—working in my garden, and rendered by further neglect—So painful, that I have been doomed to my cottage, during a week—I thought nothing better—as to take hold of this opportunity—and there it is.
Although you will peruse it with your wonted indulgence, I Shall be gratified, if you will favour me with your criticisms; By which I may become enabled, to give it a mor comely appearance, So that one or other correspondent—who has more time—and is Supplied with a good Library, may be lured to undertake it. You Shall perceive that the Syllabus is its groundwork—but—if I am not misstaken—it is yet upon a larger Scale, and contains Some unavoidable discussion—to discover truth. D’Astruc’s hypothesis is—that Moses’ Writings have in great part been compiled from ancient traditions hist. fragments—monuments—and genealogies—It might be—he was correct.
This was a noble task for Everett or Norton—If you consider, that it is valuable enough to be Shewn to your worthies—do with it as your own, but communicate to me the judgment upon it. You may recollect—that when we were in Europe—a machine for facilitating Swimming—and prevent drowning, was invented—they were Sold at Leyden from 8 to ten Ducats in the beginning—and called Scaphanders—It were corsets—made of cork—&c. could it be—that Lucullus made use of it before Cyzicum? the Scaphander—proceeds in the same way—“fiduciam oppidanis resistendi nuntius fecit, docens adventare Lucullum; qui, horribile dictu! (says Florus) per medias hostium naves utre suspensus, et pedibus iter gubernans, videntibus procul quasi marina pistrix evaserat.”This would appear to me no more Strange—than that the dress of Some of the European Ladies was borrowed from the vestes pellucidæ and Lacedæmonian φαινομεριδας—the difference is—then they were lashed by the Satyrical Poets—now they are applauded—as displaying the beauties of nature in their full lustre.
I must not forget to mention—that at least Something Serious appear in the rear of So many triffles—I am blessed again with the full recoverÿ of my Dear Daughter—it will be Some time before She regains her full Strenght—But So far She has recruited—that She acts as her Father’s Surgeon, and feeds me with hope, that if I permit a little more ease and rest to my leg, then in a few days I Shall recover—and So it ought—as I have yet a vast deal to perform. I live in hope, to Secure my Broccoli in a manner—that within two months it Shall be adorned with flowers. My cauliflower was this Season of a Superior quality—from 12 to 14 inch diameter—one Solid flower—So much So as not to admit a pin. Was Mrs Adams in my neighbourhood—I Should have rejoiced—in offering her a few ones, and flatter myself from her courtesy, that She might graciouslÿ have accepted them, knowing—that a hand full water was not declined by a Persian King.
Now I must renew my ardent wishes—for your well-being—your comfort your happiness—during the cold Season—and—if prevented to write, think—Speak then at least now and then of him—who Shall all ways remain / Dear and respected Sir! / your most obed, and obliged frend!
Fr. Adr. van der Kemp

P.S. Do you possess Jornandes de rebus Geticis? or Priscus? you ought to Send me Some of these Fathers—and Mem: of the Acad—and Soc. of Agric. and some others to Smooth—their roughness—when once one of your Children’s children visit our western Destrict—we too have charming Falls on the Canada creek! adio!10 Nov. 1816.
My Dear Sir!
I Should have answered your favour of 23 oct. with yesterdays mail—but a violent head ache—assistent by increased pains in my leg, compelled me to laÿ it aside—and divert my thoughts by taking up Montesquieu. Now again enjoying a clear head—and my daughter perfectlÿ recovered—I will not—I dare not think on another Subject, more So—as you touched in the Second line a String—which dolful Sound makes me mournful—and yet it may be So:—all my frends, fall to the right and left—none at last may remain to Support—to interest himself in my lot—besides my familÿ—I Sincerely pray—the Allmighty may forbid it—May your days be Spared—be crowned with health and comfort—till your eÿes—even if mine Should be closed—and I do neither beg nor wish—for a long life—may See the next Secretarÿ of State called to the Presidential chair—and then his Parents may wish to die in peace.
I Send you the Outlines and agree with you in regard to Basanistes—Tho’ it contains nothing new—the manner appears So, and it must have Some good effect—Manÿ—who do not list to arguments—are confounded by Sarcasms and imposture and ridicule ought to be exposed.
I know very little about Du Puis—except that he possessed a vast learning—and Should be willing to peruse his work—had I an opportunity—I have no high opinion of the French unbelievers—although I Studied them chiefly all, who have written before 1788—in regard to candour and Sincerity—only a few excepted. The Best—take the Roman Catholic System—or General Protestantism—for their basis—which is unfair dealing—They ought to prove first, not that an absurdity is defended by christians but—that it had been preached by Jezus
 and his descipels—before they attack it. It would be conducive to discover truth—and require equal abilities—learning—and candour—to write a historÿ of unbelievers—beginning with Celsus—Porphyry—Julian examining their works—either inclined to favour  infidelity or Atheism—following them thro every age—till they were in the xvii ranked in classes—In England in Germany in France—in the last country—they ought again be Subdivided—Many were dishonest railleurs—a few reasoned and with Sincerity—and all Chiefly Since Mirabeau’s Systeme de la Nature—even Buffon and La Lande were Pantheists. To whatever class Du Puys belong his writings may contain valuable materials to confound hypocrites and imposters—it can not—I am confident—undermine the Sublime and Simple doctrines of Jezus—nor Shake our faith in that consoling truth—that we Shall live hereafter. without this—I fear—Long Since I might have left this Scene.

Would you believe, that an European friend held out—in his last letter—a lure—that I might yet Succeed in Europe—in my native Land—of Spending my last days in ease—if I would? you can not hesitate about my answer—“yes—could I defray the expences—had I the means—I would bid a last farewel to that Country—to my frends—I Should not even, hesitate—to appear at Court—if this was acceptable—I might cordially thank and accept a Pourtrait—but no gift of honor or lucre could—if I know myself—could gain mÿ acceptance”—yet—to you I may confess—that I am pleased—in not being forgotten; and So I know—I Shall not be by you and your Lady— / your obliged frend




Fr. Adr. vanderkemp


P.S. Since I Sent a copy of this Sketch to Monticello—I filled up a Gap. Pag. 2 Disc. N. 88—which radical derision ought not to have been passed by—What is your opinion of Chateau Briand?

